Citation Nr: 1758181	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-03 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for a heart disorder, to include ischemic heart disease (IHD) due to exposure to herbicide agents.

2. Entitlement to service connection for stomach ulcers.

3. Entitlement to service connection for hypertension.

4. Entitlement to service connection for strokes.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

L. Leifert, Associate Counsel


INTRODUCTION

The Veteran served on active from September 1967 to August 1968.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision by the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA), which, inter alia, denied entitlement to service connection for a heart disorder, strokes, hypertension, and stomach ulcer.  

In July 2017, the Veteran testified in a videoconference hearing before the undersigned Veterans Law Judge; a transcript of the hearing is associated with the claims file.  During his hearing, the Veteran withdrew his claims for service connection for stomach ulcer, strokes, and hypertension.

In August 2017, the Veteran submitted additional evidence pertinent to the claim with a waiver of RO consideration.  As such, a remand is not needed for the RO to consider the new evidence, and, given the Board's favorable decision in granting service connection for IHD, the Board finds that appellate review may proceed without prejudice to the Veteran.  


FINDINGS OF FACT

1.  During his July 2017 Board hearing, the Veteran expressed his desire to withdraw his appeal as to the issues of entitlement to service connection for a stomach ulcer, hypertension, and strokes.

2.  Between April 1968 and August 1968, the Veteran served in the Company and Band Support Command, 7th Infantry Division, which was located 13 miles from the DMZ.

3.  The evidence of record including the places, types, and circumstances of the Veteran's service reflects that he served during a time and at a location where herbicide agents were used and was exposed to such herbicide agents.

4.  The Veteran has been diagnosed with IHD during the pendency of the claim.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for a stomach ulcer have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for hypertension have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

3.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for strokes have been met.  38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 20.202, 20.204 (2017).

4.  The Veteran's IHD is presumed to have been incurred in his active military service.  38 U.S.C. §§ 1101, 1110, 1116 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that VA has certain duties to notify and assist the Veteran.  See 38 U.S.C. §§ 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  Given the favorable action taken below and the Veteran's withdrawals of his other claims, the Board will not discuss further whether those duties have been accomplished.

I.  Withdrawal of Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105(d)(5); 38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative, and may be withdrawn on the record at a hearing.  38 C.F.R. § 20.204(a),(b).

During his July 2017 hearing before the Board, prior to the issuance of a decision by the Board, the Veteran stated that he wished to withdraw his claims for service connection for a stomach ulcer, hypertension, and strokes.

Thus, there remain no allegations of errors of fact or law for appellate consideration concerning the claims for entitlement to service connection for a stomach ulcer, hypertension, and strokes.  Accordingly, the Board will dismiss the appeal of these claims.

II.  Service Connection

Service connection may be granted for disabilities resulting from disease or injury incurred or aggravated during active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires (1) evidence of a current disability; (2)  evidence of in-service incurrence or aggravation of an injury or disease; and (3) evidence of a nexus between the current disability and the in-service disease or injury.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).
 
Service connection may be established on a presumptive basis for IHD if a veteran was exposed to an herbicide agent such as Agent Orange during service.  See 38 U.S.C. § 1116(a)(1); 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Although veterans who served in Vietnam are presumed to have been exposed to herbicide agents, the Veteran in this case served in Camp Casey, South Korea, which was located 13 miles from the Korean DMZ.  Certain veterans who served in Korea are presumed to have been exposed to Agent Orange.  Under current regulations, a veteran who served between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean DMZ in an area in which Agent Orange is known to have been applied during that period, is presumed to have been exposed to Agent Orange.  38 C.F.R. § 3.307(a)(6)(iv).  The revised regulation became effective on February 24, 2011.  76 Fed. Reg. 4245 (Jan. 25, 2011).

Here, the Veteran's military personnel records reflect that the Veteran served in Korea between April 1968 and August 1968, and the U.S. Army & Joint Services Records Research Center (JSRRC) stated that the Veteran's unit served 13 miles from the DMZ.  However, the JSRRC found that the history did not document the use, storage, spraying, or transportation of herbicides, or any specific duties performed by the Veteran along the DMZ, and therefore concluded that exposure to herbicide agents could not be conceded based on the Veteran's service records.

During his July 2017 Board hearing, the Veteran explained that his military occupational specialty (MOS) was as a radioman attached to a Mobile Army Surgical Hospital (MASH) unit at Camp Casey.  His team was in charge of communications and establishing communication networks.  They would be three or four people out in different jeeps, one to two miles apart to set up communications.  He stated that they would be either in the DMZ or nearby, and that they noticed dying vegetation all around.  He reported that they undertook excursions about once a week all through the summer.  The Veteran's DD Form 214 reflects that his MOS was radio operator.

Given the above evidence, the Board finds that, although the Veteran is not entitled to the presumption of herbicide agent exposure under the specific terms of 38 C.F.R. § 3.307(a)(6)(iv), his testimony and the other evidence of record, including his MOS and the JSRRC statement that the Veteran was 13 miles from the DMZ, reflects that he was in fact exposed to herbicide agents, which the regulation indicates were used during the time he served near the DMZ.  See 38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a) (each disabling condition for which a veteran seeks service connection must be considered based on factors including the basis of places, types, and circumstances of service as shown by service record).

In addition, a January 2017 Colorado Plains Medical Center imaging report indicates that the Veteran was being evaluated for chest pain with history of coronary artery disease, and the impression indicated that, although the Veteran was at low risk for near term future cardiovascular events, there was intermediate long term risk based on known coronary artery disease with prior myocardial infarction. Pursuant to 38 C.F.R. § 3.309(e), the definition for IHD includes, but is not limited to, coronary artery disease and old myocardial infarction.  As such, the Board finds that the Veteran has been diagnosed with IHD during the pendency of the claim.  As the Veteran was exposed to herbicide agents and has been diagnosed with IHD, service connection for IHD is warranted on a presumptive basis.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim).

ORDER

The appeal of the issue of entitlement to service connection for a stomach ulcer is dismissed.

The appeal of the issue of entitlement to service connection for hypertension is dismissed.

The appeal of the issue of entitlement to service connection for strokes is dismissed.

Entitlement to service connection for IHD due to exposure to herbicide agents is granted.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


